Citation Nr: 0511680	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  98-14 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dysmenorrhea.

2.  Entitlement to service connection for stomach problems 
(claimed as female problems).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The veteran served on active duty from August 1979 to 
December 1985.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 2003, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida for additional development.  

Following the additional development, an October 2003 rating 
decision granted service connection for chronic bronchitis, 
bilateral tinea pedis and onychomycosis, and gastroesophageal 
reflux disease (GERD) (claimed as stomach pain).  The rating 
decision deferred adjudication of the issue of entitlement to 
service connection for dysmenorrhea.  A January 2005 SSOC 
denied service connection for dysmenorrhea and stomach 
problems (claimed as female problems).  

The issue of entitlement to service connection for stomach 
problems (claimed as female problems) is before the Board for 
final appellate review.  

The issue of entitlement to service connection for 
dysmenorrhea is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the competent medical evidence 
demonstrates that the veteran does not have stomach problems, 
other than her service-connected GERD.  


CONCLUSION OF LAW

Service connection for stomach problems (claimed as female 
problems) is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA 
with respect to the veteran's claim for stomach problems.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate her claim by the July 1997 rating decision on 
appeal, a June 1998 SOC, and numerous SSOCs, including the 
most recent, dated in January 2005 (after the Board's 
remand).  Additionally, the RO sent the veteran a letter in 
March 2001 that explained the notice and duty to assist 
provisions of the VCAA, including the respective 
responsibilities of VA and the veteran to identify and/or 
secure evidence; listed the evidence; and asked the veteran 
to submit and authorize the release of additional evidence.  
Furthermore, the January 2005 SSOC included the text of the 
relevant VCAA regulations implementing the statute.  
Accordingly, the Board finds that the appellant has been 
afforded all notice required by statute.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service records, VA treatment and private treatment 
records; ascertained that there are no medical records 
available from the Social Security Administration; and 
conducted a VA examination.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no other indication from the 
claims folder or allegation from the appellant that any 
relevant evidence remains outstanding.  Therefore, the Board 
finds that the duty to assist is met.  38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
her appeal.  As she has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected condition. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for stomach problems 
(claimed as female problems).  The preponderance of the 
evidence indicates that the veteran does not have a stomach 
condition other than GERD, for which she is already service-
connected.  

The veteran's service medical records show that she had 
complaints with regard to abdominal pain during service.  
Diagnoses included pelvic adhesions secondary to surgery and 
questionable left adnexal mass, and abdominal pain of 
questionable etiology.  

In addition, VA treatment records submitted during the 
veteran's appeal indicate some complaints, symptoms and 
findings regarding the stomach.  These include abdominal 
pain, unspecified site (June 1998); intermittent nausea (June 
1999); and diarrhea, stomach cramps and gastroenteritis 
(October 1999).  These reports do not describe any of the 
veteran's complaints as related to a chronic stomach 
condition (claimed as female problems).  The Board finds that 
these treatment notes are probative evidence against the 
veteran's claim.  They were provided by healthcare providers 
at the time of medical treatment, and are negative for the 
claimed condition.  

The report of a May 2003 VA examination of the stomach, 
duodenum and peritoneal adhesions reviews the veteran's 
medical history, her relevant complaints and the results of 
physical examination.  The impression was GERD, untreated at 
this time.  The examiner expressed the opinion that it was at 
least as likely as not that the veteran had reflux disease 
during her years of military service.  

The report of a May 2003 VA examination for gynecological 
conditions and disorders of the breast reviews the veteran's 
medical history, her relevant complaints and the results of 
physical examination.  The impression was dysmenorrhea and 
that the veteran was post-menopausal.  

The Board finds that these VA examination reports, that 
demonstrate that the veteran has no stomach condition other 
than her service-connected GERD, are probative evidence 
against her claim.  They were made by physicians and are 
based on current physical examination.  

The Board recognizes the veteran's own assertions that she 
has stomach problems, other than her service-connected GERD, 
that were incurred during, or are related to, her active 
duty.  However, as a layperson, the veteran is not competent 
to provide an opinion requiring medical knowledge, such as a 
medical diagnosis.  Espiritu, supra.  As a result, her own 
assertions do not constitute competent medical evidence that 
she now has a stomach condition, other than her service-
connected GERD.  Her own assertions do not outweigh her post-
service treatment records or the May 2003 clinical findings 
that demonstrate that she has no stomach condition, other 
than GERD.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis, 
supra.  Accordingly, entitlement to service connection for 
stomach problems (claimed as female problems) is denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for stomach problems (claimed as female 
problems) is denied.  


REMAND

A preliminary review of the record indicates that the 
veteran's claim for service connection for dysmenorrhea 
requires additional development as to the relationship, if 
any, between this claimed condition and the veteran's active 
service.

The veteran was afforded a VA examination for gynecological 
conditions and disorders of the breast in May 2003.  The 
examiner was specifically requested to offer an opinion as to 
the whether it was at least as likely as not that any 
diagnosed dysmenorrhea was incurred either during, or as a 
result of, her active service.  The May 2003 examination 
report does not provide such an opinion.  

In light of the above, the duty to assist requires VA to 
obtain a nexus opinion regarding the veteran's claim for 
service connection for dysmenorrhea.  38 U.S.C.A. 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following action:

1.  The RO should return the veteran's 
claims file to the examiner who conducted 
the May 2003 gynecological examination.  
The examiner is requested to review the 
relevant evidence in the veteran's claims 
file, to include her service medical 
records showing dysmenorrhea, and the 
results of the May 2003 VA examination.  
The examiner is asked to specifically 
opine whether it is at least as likely as 
not that any diagnosed dysmenorrhea was 
incurred either during, or as a result 
of, her active service.  The examiner is 
asked to provide a rationale for any 
opinion expressed.  If the examiner is 
unable to provide an opinion without 
resort to speculation, he should so 
indicate.

If the examiner who conducted the May 
2003 VA gynecological examination is not 
available, another VA physician should 
review the claims file (including the May 
2003 VA examination report ), answer the 
above question, and provide a rationale 
for any opinion expressed.  If the 
examiner is unable to provide an opinion 
without resort to speculation, he or she 
should so indicate.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

3.  Then, the RO should readjudicate the 
veteran's claim for entitlement to 
service connection for dysmenorrhea.  If 
any part of the decision is adverse to 
the veteran, she and her representative 
should be provided a supplemental 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.


Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


